Citation Nr: 0012917	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-14 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to July 
1962.  

This appeal arises from a January 1998 rating action in which 
the RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

The appellant testified at a hearing before an RO hearing 
officer in October 1998 and at a video-conference hearing 
before the undersigned Member of the Board in April 2000.  
Transcripts of both hearings are of record.

The Board of Veterans' Appeals (Board) notes that the RO also 
denied a claim of eligibility to dependents' educational 
assistance under chapter 35, 38 U.S.C.  The appellant 
specifically noted in the September 1998 substantive appeal 
that she was only appealing the issue of entitlement to 
service connection for cause of death of the veteran.  As 
such, this issue is not presently before the Board.


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is plausible. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well-grounded.  38 U.S.C.A. §§ 
1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant contends that the veteran's death was related 
to his service connected ileitis (also known as Crohn's 
disease).  In particular, the appellant states that the 
veteran was hospitalized approximately one month prior to his 
death with complaints pertaining to his service-connected 
Crohn's disease.

A review of the veteran's claims folder reveals that the 
veteran was service connected for ileitis, for which a 10 
percent evaluation was in effect, and for an appendectomy 
scar, for which a noncompensable evaluation was in effect.

The appellant filed her claim for service connection for the 
cause of the veteran's death in November 1997.  According to 
the initial death certificate provided by the appellant, the 
veteran died on November [redacted], 1997 of non small cell 
lung cancer.  Chronic obstructive lung disease/tobacco use 
was listed as a significant condition contributing to the 
veteran's death.  

By rating action of January 1998, the RO denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.

The appellant filed a notice of disagreement with that 
decision in January 1998 and submitted additional evidence in 
support of her claim.  The evidence included VA outpatient 
treatment records, home health nursing notes, hospital 
admission forms, and a VA hospital summary.  

In a May 1995 VA outpatient treatment record, the veteran 
complained of diarrhea, cramps, loss of appetite and reflux 
with heartburn.  The impression was Crohn's disease.  A 
sigmoidoscopy report dated in June 1995 revealed mild 
diverticulosis.  During a September 1995 outpatient treatment 
the veteran complained of frequent episodes of watery 
diarrhea every two to three weeks and lasting for four to 
five days.  He had mild abdominal cramping before having a 
stool.  He also complained of weight loss, loss of appetite, 
and vomiting after a meal if he eats fast.  The assessment 
was a history of Crohn's disease.

An October 1997 home health certification and plan of care 
form revealed a principal diagnosis of bronchus/lung disease 
with other pertinent diagnoses including enteritis.  October 
1997 hospital admission forms revealed admitting diagnoses of 
lung cancer with metastasis to the skull, exacerbated Crohn's 
disease, and exacerbated chronic obstructive pulmonary 
disease.  In a nursing note addendum to the hospital 
admission forms, it was noted that the veteran had severe 
pain in his lower abdomen which appeared to be Crohn's 
disease.    
   
A VA hospital summary dated in October 1997 reveals that the 
veteran was admitted with complaints of weakness and 
confusion.  It was noted that the veteran had a history of 
Crohn's disease, alcohol abuse, chronic obstructive pulmonary 
disease, non small cell carcinoma of the lung with metastasis 
to the skull, and degenerative joint disease.  The discharge 
diagnoses was nonsmall cell carcinoma of the lung with 
metastasis to the occipital skull and Crohn's disease. 

At an RO hearing in October 1998, the appellant testified 
that the veteran had continuously suffered with his service-
connected Crohn's disease and that it was a direct cause of 
his death.   

A copy of a letter dated in April 1998 from a VA physician to 
the coroner is contained in the claims folder.  The physician 
stated that it had recently come to his attention that 
Crohn's disease may have contributed to the death of the 
veteran.  He noted that the veteran was hospitalized in late 
October 1997 with abdominal pain which was thought to be 
related to Crohn's disease.  He requested that the veteran's 
official death certificate be amended to add Crohn's disease 
to line #24 that currently listed chronic obstructive lung 
disease and tobacco use. 

The veteran's death certificate was amended in June 1998.  
The amended certificate listed Crohn's disease along with 
chronic obstructive lung disease/tobacco use as another 
significant condition contributing to the veteran's death.

At an April 2000 video-conference hearing before the 
undersigned member of the Board, the appellant testified that 
the veteran's Crohn's disease caused his cancer.  She further 
testified that the veteran was treated for Crohn's disease 
every time he was admitted to the hospital.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death. 38 
U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. § 3.312(a) 
(1999). To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999). 
Contributory cause of death is inherently one not related to 
the principal cause. In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1) (1999).

The initial question on appeal, however, that must be 
answered with respect to any claim for VA benefits is whether 
the appellant has presented a well-grounded claim of service 
connection. In this regard, the appellant has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation. See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; an allegation alone is not sufficient. See Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in- 
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease. See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to that effect that the claim is 
plausible is required. Id. In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In this case, the Board notes that the veteran was service-
connected for Crohn's disease at the time of his death in 
November 1997.  VA treatment records dated in 1995 and 1997 
reveal that the veteran was seen with ongoing complaints of 
Crohn's disease.  In particular, a VA hospital summary 
revealed that one month prior to his death, the veteran was 
diagnosed with Crohn's disease.  Lastly, a VA physician has 
stated that the Crohn's disease may have contributed to the 
veteran's death.  While the physician did not provide any 
specific medical support for his opinion, the opinion is 
nevertheless sufficient to well ground the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  

In sum, the Board finds that the evidence of record 
sufficiently demonstrates that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well-grounded.  However, for the reasons 
set out below, further development is required to comply with 
the duty to assist doctrine prior to further appellate 
review.  38 U.S.C.A. § 5107.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded; to this extent only, 
the appellant's claim is granted.


REMAND

As determined above, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well-grounded, and as such, VA is under a statutory duty to 
assist the appellant with the development of evidence 
pertinent to this claim. 38 U.S.C.A. § 5107(a).

The Board finds that, in view of the foregoing, a VA medical 
examiner should be given an opportunity to review the 
relevant evidence in the claims folder and comment on whether 
Crohn's disease was a contributory cause of the veteran's 
death.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should have an appropriate 
physician review all of the pertinent 
evidence in the claims folder, including 
a copy of this REMAND, and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected Crohn's disease, caused or 
contributed to cause death. The complete 
rationale for all conclusions reached (to 
include citation, as necessary, to 
specific evidence in the record) should 
be set forth.  If feasible, the VA 
physician who recommended the amendment 
of the veteran's death certificate, 
should be contacted and asked to provide 
the rationale for his opinion that the 
veteran's Crohn's disease was a 
significant contributing condition to the 
cause of death.  

2. The RO should review the VA 
physician's opinion to determine if it is 
in compliance with this REMAND. If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3. After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should review the claim for service 
connection for the cause of the veteran's 
death in light of all applicable 
evidence, particularly all opinions 
received in connection with this remand, 
and in light of all pertinent legal 
authority. 

4. If the benefits requested by the 
appellant continue to be denied, then she 
and her representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument while the case is in 
remand status. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

